Per Curiam.
In an action brought by Gilger and Baker a judgment was entered in their favor in the sum of $4,250 against John and Norman Kehmeier based upon the claim that dogs harbored by the latter had killed or injured plaintiffs’ sheep. The parties agreed that the sole issues to be tried were: (1) Did the defendants’ dogs kill or injure the plaintiffs’ sheep; and (2) if they did, the amount of the resulting damage.
We have read the record and the briefs, and have heard argument by counsel. There is ample evidence, both direct and circumstantial, to support the findings of the jury on each of the above stated questions.
No error appearing, the judgment is affirmed.
Announcement approved by Mr. Chief Justice Moore, Mr. Justice Sutton, Mr. Justice Day and Mr. Justice Hodges.